—Order, Supreme Court, New York County (Charles Ramos, J.), entered June 21, 1996, which, inter alia, denied defendant’s motion for renewal with respect to a judgment holding it in contempt, and order, same court and Justice, entered June 21, 1996, which, inter alia, denied defendant’s motion to award it costs pursuant to 22 NYCRR part 130, unanimously affirmed, with costs.
Defendant’s showing that plaintiff still owed $20,000 to the seller of the subject merchandise did not warrant renewal with respect to the contempt judgment against defendant, requiring it to pay plaintiff $20,212 representing increased expenses to plaintiff resulting from defendant’s refusal to comply with an order of the Supreme Court. The former sum has nothing to do with and cannot offset the latter. We find the court properly exercised its discretion in declining to impose sanctions or costs against plaintiff. Concur—Murphy, P. J., Sullivan, Rubin, Tom and Mazzarelli, JJ.